—Judgment, Supreme Court, Bronx County (William H. Wallace, III, J.), rendered December 19, 1991, convicting defendant, upon his guilty plea, of robbery in the first degree, criminal use of a firearm in the first degree, grand larceny in the fourth degree, criminal possession of stolen property in the fourth degree, unauthorized use of a vehicle in the third degree, and menacing, and sentencing him to concurrent prison terms of 5 to 15 years for the robbery and firearm convictions, lVa to 4 years for the larceny and stolen property convictions, 1 year for the unauthorized use of a vehicle conviction, and 3 months for the menacing conviction, unanimously affirmed.
Although as a passenger in a stolen vehicle, defendant has standing to challenge the stop of the vehicle and the subsequent search of his person (People v May, 81 NY2d 725), he waived his right to appellate review of the legality of the stop by not raising the issue at the Wade hearing even though the hearing court had decided that such was an appropriate forum to do so, or thereafter before pleading guilty (see, People v Fernandez, 67 NY2d 686, 688). Concur — Sullivan, J. P., Rosenberger, Wallach and Kupferman, JJ.